Citation Nr: 0939550	
Decision Date: 10/19/09    Archive Date: 10/28/09

DOCKET NO.  08-23 372	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Medical Center (VAMC) in 
Gainesville, Florida


THE ISSUE

Entitlement to reimbursement for, or payment of, unauthorized 
medical expenses for treatment for chest and back pain, 
incurred on May 23, 2008, at Florida Hospital Ormond Memorial 
in Ormond Beach, Florida (Florida Hospital).


REPRESENTATION

Veteran represented by:	Brian D. Hill, Attorney-at-Law


WITNESSES AT HEARING ON APPEAL

Veteran and Spouse




ATTORNEY FOR THE BOARD

L. L. Mollan, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1972 to 
December 1975.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2008 determination by the VAMC 
located in Gainesville, Florida, which denied a claim for 
reimbursement for, or payment of, unauthorized medical 
expenses for treatment incurred on May, 23 2008, at Florida 
Hospital.  

In December 2008, a Travel Board hearing was held before the 
undersigned Veterans Law Judge at the St. Petersburg, Florida 
RO.  A transcript of that proceeding has been associated with 
the claims folder.

The Board notes that the Veteran indicated at the December 
2008 hearing that he is represented by a private attorney.  
The claims file contains an Appointment of Individual as 
Claimant's Representative, signed on September 12, 2007, 
appointing Brian D. Hill as the Veteran's representative.  
This representative was not present at the December 2008 
hearing, nor has this attorney ever submitted argument on the 
Veteran's behalf throughout the processing of this claim.  
However, as the Veteran indicated at the December 2008 
hearing that he wished to proceed with the hearing without 
the presence of his attorney, and the Veteran's claim is 
being granted, as will be discussed below, the Board finds no 
harm to the Veteran in adjudicating his claim.  






FINDINGS OF FACT

1.  The Veteran received unauthorized medical care for chest 
and back pain at Florida Hospital on May 23, 2008. 

2.  Medical care received on May 23, 2008 was rendered for a 
condition of such a nature that a prudent layperson would 
have reasonably expected that delay in seeking immediate 
medical attention would have been hazardous to life or 
health.


CONCLUSION OF LAW

The criteria for payment or reimbursement of unauthorized 
medical expenses for treatment for chest and back pain at 
Florida Hospital on May 23, 2008 have been met.  38 U.S.C.A. 
§§ 1725, 1728 (West 2002); 38 C.F.R. §§ 17.120, 17.1000-1008 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claim, the benefit sought on 
appeal has been granted in full, as discussed below.  As 
such, the Board finds that any possible error related to the 
VCAA on this claim is moot.  See 38 U.S.C. §§ 5103, 5103A 
(West 2002 & Supp. 2007); 38 C.F.R. § 3.159 (2008); Mayfield 
v. Nicholson, 19 Veteran. App. 103, (2005), rev'd on other 
grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006).

II.  Analysis

The Veteran has filed a claim for payment or reimbursement 
for the cost of unauthorized private medical expenses 
incurred at Florida Hospital on May 23, 2008.  Generally, the 
admission of a Veteran to a non-VA hospital at VA expense 
must be authorized in advance.  See 38 C.F.R. § 17.54 (2008).  

In this case, the Veteran has repeatedly asserted that, prior 
to receiving medical care at Florida Hospital on May 23, 
2008, he called a VA facility where he regularly seeks 
treatment and was directed to go to the nearest private 
facility for emergency treatment.  However, in Smith v. 
Derwinski, 2 Vet. App. 378 (1992), the United States Court of 
Appeals for Veterans Claims (Court) noted that emergency 
medical care received from a non-VA hospital requires 
authorization pursuant to 38 C.F.R. § 17.54.  The Veteran in 
Smith argued that his non-VA care was authorized because his 
VA treating physician had informed him that arrangements were 
made for him to be treated at a non-VA medical facility.  The 
Court, in rejecting that contention, observed that the advice 
of a doctor to go to a non-VA hospital is not the specific 
type of authorization of payment contemplated in the VA 
regulation.  

Nevertheless, under 38 U.S.C.A. § 1728(a) and 38 C.F.R. § 
17.120, VA may reimburse Veterans for unauthorized medical 
expenses incurred in non-VA facilities where:

(a) For Veterans with service connected disabilities.  Care 
or services not previously authorized were rendered to a 
Veteran in need of such care or services: (1) For an 
adjudicated service-connected disability; (2) For nonservice-
connected disabilities associated with and held to be 
aggravating an adjudicated service-connected disability; (3) 
For any disability of a Veteran who has a total disability 
permanent in nature resulting from a service-connected 
disability (does not apply outside of the States, 
Territories, and possessions of the United States, the 
District of Columbia, and the Commonwealth of Puerto Rico); 
(4) For any illness, injury or dental condition in the case 
of a Veteran who is participating in a rehabilitation program 
under 38 U.S.C. ch. 31 and who is medically determined to be 
in need of hospital care or medical services for any of the 
reasons enumerated in § 17.48(j); and

(b) In a medical emergency.  Care and services not previously 
authorized were rendered in a medical emergency of such 
nature that delay would have been hazardous to life or 
health, and

(c) When Federal facilities are unavailable.  VA or other 
Federal facilities were not feasibly available, and an 
attempt to use them beforehand or obtain prior VA 
authorization for the services required would not have been 
reasonable, sound, wise, or practicable, or treatment had 
been or would have been refused.

All three statutory requirements (a, b, and c) must be met 
before the reimbursement may be authorized.  Zimick v. West, 
11 Vet. App. 45, 49 (1998); see Hayes v. Brown, 6 Vet. App. 
66, 68 (1993).

Payment or reimbursement for emergency services for 
nonservice-connected conditions in non-VA facilities may also 
be authorized under 38 U.S.C.A. § 1725 (West 2002) and 38 
C.F.R. §§ 17.1000-1008 (2008).  

Section 1725 was enacted as part of the Veterans Millennium 
Health Care and Benefits Act, Public Law 106- 177.  The 
provisions of the Act became effective as of May 29, 2000.  
To be eligible for reimbursement under this authority the 
Veteran has to satisfy all of the following conditions:

(a) The emergency services were provided in a hospital 
emergency department or a similar facility held out as 
providing emergency care to the public.

(b) The claim for payment or reimbursement for the initial 
evaluation and treatment is for a condition of such a nature 
that a prudent layperson would have reasonably expected that 
delay in seeking immediate medical attention would have been 
hazardous to life or health (this standard would be met if 
there were an emergency medical condition manifesting itself 
by acute symptoms of sufficient severity (including severe 
pain) that a prudent layperson who possesses an average 
knowledge of health and medicine could reasonably expect the 
absence of immediate medical attention to result in placing 
the health of the individual in serious jeopardy, serious 
impairment to bodily functions, or serious dysfunction of any 
bodily organ or part);

(c) A VA or other Federal facility/provider was not feasibly 
available and an attempt to use them before hand would not 
have been considered reasonable by a prudent layperson (as an 
example, these conditions would be met by evidence 
establishing that a Veteran was brought to a hospital in an 
ambulance and the ambulance personnel determined that the 
nearest available appropriate level of care was at a non-VA 
medical center);

(d) The claim for payment or reimbursement for any medical 
care beyond the initial emergency evaluation and treatment is 
for a continued medical emergency of such a nature that the 
Veteran could not have been safely transferred to a VA or 
other Federal facility.

(e) At the time the emergency treatment was furnished, the 
Veteran was enrolled in the VA health care system and had 
received medical services under authority of 38 U.S.C. 
Chapter 17 within the 24- month period preceding the 
furnishing of such emergency treatment; 

(f) The Veteran is financially liable to the provider of 
emergency treatment for that treatment;

(g) The Veteran has no coverage under a health-plan contract 
for payment or reimbursement, in whole or in part, for the 
emergency treatment (this condition cannot be met if the 
Veteran has coverage under a health-plan contract but payment 
is barred because of a failure by the Veteran or provider to 
comply with the provisions of that health-plan contract, 
e.g., failure to submit a bill or medical records within 
specified time limits, or failure to exhaust appeals of the 
denial of payment);

(h) If the condition for which the emergency treatment was 
furnished was caused by an accident or work-related injury, 
the claimant has exhausted without success all claims and 
remedies reasonably available to the Veteran or provider 
against a third party for payment of such treatment; and the 
Veteran has no contractual or legal recourse against a third 
party that could reasonably be pursued for the purpose of 
extinguishing, in whole or in part, the Veteran's liability 
to the provider.

(i) The Veteran is not eligible for reimbursement under 38 
U.S.C. 1728 for the emergency treatment provided (38 (U.S.C. 
1728 authorizes VA payment or reimbursement for emergency 
treatment to a limited group of Veterans, primarily those who 
receive emergency treatment for a service-connected 
disability).

See 38 C.F.R. § 17.1002 (2008).

In addition, a Veteran is required to file a claim within 90 
days of the latest of the following: 1) July 19, 2001; 2) the 
date that the Veteran was discharged from the facility that 
furnished the emergency treatment; 3) the date of death, but 
only if the death occurred during the stay in the facility 
that included the provision of the emergency treatment; or 4) 
the date the Veteran finally exhausted, without success, 
action to obtain payment or reimbursement for the treatment 
from a third party.  See 38 C.F.R. § 17.1004 (2008).  

The Board notes that the Veteran currently is, and at the 
time of this treatment was, service connected at 100 percent 
for anxiety neurosis with psychophysiological features and at 
40 percent for hepatitis C.  Thus, as the Veteran has a total 
disability permanent in nature resulting from a service-
connected disability, reimbursement will be considered under 
the provisions of 38 U.S.C.A. § 1728(a).  

The medical evidence of record reflects that the Veteran 
presented to Florida Hospital on May 23, 2008 with complaints 
of chest and back pain.  At this time, the Veteran reported a 
3 day history of back pain, shaking, and anxiety.  He stated 
he thought something was wrong with him.  The May 23, 2008 
medical records reflect that the Veteran was examined by the 
cardiopulmonary department.  A chest x-ray and an 
electrocardiogram were conducted.  No evidence of active 
cardiopulmonary disease was found.  The Veteran was noted as 
having back pain and anxiety.  

As noted above, the requirement set forth in 38 U.S.C.A. 
§ 1728 require that care and services not previously 
authorized were rendered in a medical emergency of such 
nature that delay would have been hazardous to life or 
health.  The Board notes the Veteran's assertions at the 
December 2008 hearing that he felt as if his life were 
danger.  However, the medical records from the treatment 
administered on May 23, 2008 do not reflect that the care and 
services were rendered in a medical emergency of such nature 
that delay would have been hazardous to life or health.  
While the Veteran reported experiencing chest pain, x-rays 
revealed no evidence of active cardiopulmonary disease.  The 
Veteran was noted as having back pain and anxiety.  As the 
claim file contains no medical evidence reflecting that the 
Veteran experienced a medical emergency on May 23, 2008 of 
such nature that delay would have been hazardous to life or 
health, entitlement to medical reimbursement under 38 
U.S.C.A. § 1728 cannot be granted.

As such, the Board will turn to the Veteran's potential 
entitlement under 38 U.S.C.A. § 1725.  Primarily at issue in 
this case are the second and third elements: as the remainder 
of the criteria appear to have clearly been met.  For 
example, the Veteran was enrolled in the VA healthcare system 
and had no other health plan coverage at the time the medical 
services were rendered.  Furthermore, the record reflects 
that he filed his claim within 90 days of receiving the 
treatment at issue.

At the December 2008 hearing, the Veteran asserted that, on 
May 28, 2008, he had abdominal pain and back pain, which 
frightened him and caused him to panic.  He asserted that he 
called a VA facility where he receives treatment and reported 
symptoms of nausea, headaches, back pain, chest pain, and 
dizziness.  He contends that he was informed that his primary 
care physician was not there that day and was directed to go 
immediately to the nearest emergency room.  The Veteran 
stated that he had never experienced symptoms like these 
before.  He stated that he felt as if he was having a heart 
attack or a stroke and might not make it to the nearest VA 
clinic. 

As noted above, the Court held in Smith that the advice of a 
doctor to go to a non-VA hospital is not the specific type of 
authorization of payment contemplated in the VA regulation.  
Additionally, the Veteran has not asserted that the VA 
employee who directed him to go to the nearest emergency room 
was a doctor or a medical professional.  Regardless, the 
Board will take the instructions of the VA employee into 
consideration in determining whether the evidence of record 
demonstrates that a condition existed of such a nature that a 
prudent layperson would have reasonably expected that delay 
in seeking immediate medical attention would have been 
hazardous to life or health.  

Upon review of the Florida Hospital medical records, as 
discussed above, the Board notes that the medical evidence of 
record does not indicate that the treatment administered on 
May 28, 2008 was such that delay in seeking medical attention 
would have been hazardous to life or death.  However, the 
Board notes that the provisions of 38 U.S.C.A. § 1725 provide 
for reimbursement if the treatment is for a condition of such 
a nature that a prudent layperson would have reasonably 
expected that delay in seeking immediate medical attention 
would have been hazardous to life or health.  

Therefore, taking into consideration that the Veteran was 
apparently advised to go to the nearest emergency room by a 
VA employee when he called to determine what he should do, 
the Veteran truly believed that the pain he was experiencing 
could be related to a stoke or a heart attack, he reported 
never experiencing this type of pain before, and his reported 
symptoms were of such a nature that the physician at the 
Florida Hospital emergency room felt the need to order chest 
x-rays, the Board finds that a prudent layperson could have 
reasonably expected that delay in seeking medical attention 
would have been hazardous to life or health.  In addition, as 
the Veteran attempted to contact his VA doctor before going 
to the emergency room, the Board finds that it is evident 
that the Veteran was aware of the proper procedures for 
receiving medical care at VA, and attempted to follow such 
procedures, but clearly felt that his pain was such that a 
delay in seeking medical attention could not be afforded.  

With respect to whether a VA or other Federal 
facility/provider was feasibly available, the Board notes 
that the Veteran indicated at the December 2008 hearing that 
the nearest VA clinic was only 6 miles away.  However, the 
Veteran also indicated at this hearing that he believed he 
would be unable to make it to this clinic before having a 
heart attack or a stroke and the nearest non-VA emergency 
room was only 1 mile away.  In light of the directions of the 
VA employee to proceed immediately to the nearest emergency 
room, and the Veteran's belief that he was experiencing a 
heart attack or stroke that required the most immediate 
medical attention available, the Board finds that it would be 
unreasonable to expect the Veteran to forgo immediate 
treatment at a private medical facility that was of closer 
vicinity than a VA facility.  Under such circumstances, it 
cannot be said that a VA facility was feasibly available.

Accordingly, the Board finds that reimbursement for medical 
treatment received on May 23, 2008, is granted, under the 
provision of § 1725.  


ORDER

Entitlement to reimbursement for, or payment of, unauthorized 
medical expenses for treatment for chest and back pain, 
incurred on May 23, 2008, at Florida Hospital is granted.



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


